DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive.  
Examiner respectfully disagrees with the applicant’s argument that Xu fails to disclose, teach, or suggest in claim 1, “a second layer including a plurality of electrodes of a second type overlapping with the respective traces of the electrodes of the first type, wherein the electrodes of the second type are configured to: during the first time period, operate as guard electrodes for the respective traces of the electrodes of the first type; and during a second time period, operate as electrodes that are sensed for touch”.
Xu teaches a second layer including a plurality of electrodes of a second type (21 in Fig. 2(a)) overlapping with the respective traces of the electrodes of the first type (26 in Fig. 2(a), page 5-6, the sensing electrode 22 is electrically connected to the touch drive circuit 24 via the touch sense line 26. Separate sensing lines 26 are provided for the sensing electrodes 22), wherein the electrodes of the 1 and C 2).    

    PNG
    media_image1.png
    220
    388
    media_image1.png
    Greyscale

Applicant asserts that on page 8 of Xu “half of the touch capacitance of the touch unit” refers to half of the touch capacitors of the entire mutual capacitance touch unit formed between a subset of the scanning electrodes and sensing electrodes of the touch unit and  there is no disclosure of the scanning electrodes being sensed for touch at all, let alone being configured to sense touch during a second time period of operation. Examiner respectfully disagrees.
Xu teaches during a second time period, electrodes of the second type operate as electrodes that are sensed for touch (Fig. 2(b), pages 3, 6-8: Page 6 of Xu teaches trigger position of the touch capacitor formed by electrodes 21 and 22. Capacitance formed by electrodes 21 and 22 is used as touch 1 and C 2).    
Therefore, Xu teaches claim 1 as noted in the office action below. 
 	Furthermore, applicant asserts that claims 29 and 30 requires recitations similar to claim 1.
As such, claims 29 and 30 are rejected as noted in the office action for at least the reasons stated above by the Examiner. 
Applicant’s arguments with respect to claim(s) 25-28 have been considered but are moot in view of the new ground(s) of rejection.


	 				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection).
 	As to claim 1, Xu teaches a touch sensor panel (Fig. 2(a)) comprising: 
 	a first layer including a plurality of electrodes of a first type (22 in Fig. 2(a)), wherein the electrodes of the first type are coupled to respective traces (page 5-6, the sensing electrode 22 is electrically connected to the touch drive circuit 24 via the touch sense line 26. Separate sensing lines 26 are provided for the sensing electrodes 22), 
; and 
during a second time period, operate as electrodes that are sensed for touch.
 	However, in another embodiment, Xu teaches the electrodes of the first type (page 8, sensing electrodes 22) are configured to, during a first time period, operate as touch sensing electrodes (Fig. 4, page 8: during the period in which the scan signal 1 is kept at the high level, a touch sensing line 26 connected to the sensing electrodes 22 in a touch area is detected to determine the position of the changed capacitance); and wherein the electrodes of the second type (pages 6 and 8: electrodes 21) are configured to: during the first time period, operate as guard electrodes for the respective traces of the electrodes of the first type (Figs. 2(a-b) and 4; pages 6 and 8: In the first driving period, the touch scan lines 25 connected to the scan electrodes 21 connected to scan signal. The touch sensing line 26 is covered by the scan electrode 21 to shield the external electric field); and during a second time period, operate as electrodes that are sensed for touch (Fig. 2(b), pages 3, 6-8: trigger position of the touch capacitor formed by electrodes 21 and 22. Capacitance formed by electrodes 21 and 22 is used as touch capacitance, touch capacitance detected within second touch period. The touch of the finger cause a change in the coupling capacitances C 1 and C 2).    

    PNG
    media_image1.png
    220
    388
    media_image1.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of electrodes of first and second types in different embodiments of Xu in order to improve accuracy of touch detection.
 	As to claim 2, Xu teaches the touch sensor panel of claim 1, wherein the first type of electrodes (page 4: 22 in Fig. 2(a)) are a different type of electrode than the second type of electrodes (page 4: 21 in Fig. 2(a)).  	As to claim 3, Xu teaches the touch sensor panel of claim 2, wherein: the first type of electrodes are touch node electrodes (page 4: 22 in Fig. 2(a)); and the second type of electrodes are elongated electrodes (page 4: 21 in Fig. 2(a)).  	As to claim 4, Xu teaches the touch sensor panel of claim 1, wherein operating, during the first time period, the electrodes of the second type as the guard electrodes comprises driving the electrodes of the second type at a reference voltage (Figs. 2(a-b) and 4; pages 6 and 8: In the first driving period, the touch scan lines 25 connected to the scan electrodes 21 connected to the high-level scan signal. The 1 and C 2).

 	As to claim 24, Xu teaches the touch sensor panel of claim 1, wherein: 
 	the plurality of electrodes of the second type are arranged in rows along a horizontal axis (Fig. 2 (a) shows plurality of electrodes of the second type 21 are arranged in rows along a horizontal axis), and include extensions along a vertical axis that overlap with the respective traces of the electrodes of the first type (Fig. 2 (a), page 5-6: separate sensing lines 26 are provided for the sensing electrodes 22).

 	As to claim 29, Xu teaches a method for operating a touch sensor panel (Fig. 2(a)), the method 

comprising: operating a plurality of electrodes of a first type (22 in Fig. 2(a)), wherein the electrodes of 

the first type are in a first layer of the touch sensor panel and are coupled to respective traces (page 5-6, 

the sensing electrode 22 is electrically connected to the touch drive circuit 24 via the touch sense line 

26. Separate sensing lines 26 are provided for the sensing electrodes 22), operating a plurality of 

electrodes of a second type (21 in Fig. 2(a)), wherein the electrodes of the second type are in a second 

layer of the touch sensor panel and overlap with the respective traces of the electrodes of the first type 

(26 in Fig. 2(a), page 5-6, the sensing electrode 22 is electrically connected to the touch drive circuit 24 

via the touch sense line 26. Separate sensing lines 26 are provided for the sensing electrodes 22).  This 

embodiment does not disclose operating a plurality of electrodes of a first type, during a first time 

period, as touch sensing electrodes; and operating a plurality of electrodes of a second type during the 

first time period, as guard electrodes for the respective traces of the electrodes of the first type; and 

during a second time period, as electrodes that are sensed for touch.

 	However, in another embodiment, Xu teaches operating a plurality of electrodes of a first type 

(page 8: sensing electrodes 22) during a first time period, as touch sensing electrodes (Fig. 4, page 8: 

during the period in which the scan signal 1 is kept at the high level, a touch sensing line 26 connected 

to the sensing electrodes 22 in a touch area is detected to determine the position of the changed 

capacitance); and operating a plurality of electrodes of a second type (pages 6 and 8: electrodes 21): 

during the first time period, as guard electrodes for the respective traces of the electrodes of the first 

type (Figs. 2(a-b) and 4; pages 6 and 8: In the first driving period, the touch scan lines 25 connected to 

the scan electrodes 21 connected to scan signal. The touch sensing line 26 is covered by the scan 

electrode 21 to shield the external electric field); and during a second time period, as electrodes that 

are sensed for touch (Fig. 2(b), pages 3, 6-8: trigger position of the touch capacitor formed by electrodes 21 and 22. Capacitance formed by electrodes 21 and 22 is used as touch capacitance, touch capacitance detected within second touch period. The touch of the finger cause a change in the coupling capacitances C 1 and C 2).    

 	

    PNG
    media_image1.png
    220
    388
    media_image1.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of electrodes of first and second types in different embodiments of Xu in order to improve accuracy of touch detection.
Claims 5 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection) in view of Schwartz et al. (US 2016/0328079 A1).
	As to claim 5, Xu teaches the touch sensor panel of claim 1, but does not explicitly disclose wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes.
 	However, Schwartz et al. teaches wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes ([0037]: self-capacitance;[0053]: acquire measurements of changes in capacitive coupling between the modulated sensor electrodes 120 and an input object to determine the position of the input object). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu by operating the electrodes of the first type as self-
 	As to claim 30, Xu teaches a method for operating a touch sensor panel (Fig. 2(a)) comprising: 
 	operating a plurality of electrodes of a first type (22 in Fig. 2(a)), during a first time period, as touch sensing electrodes (Fig. 4, page 8: during the period in which the scan signal 1 is kept at the high level, a touch sensing line 26 connected to the sensing electrodes 22 in a touch area is detected to determine the position of the changed capacitance), wherein the electrodes of the first type are in a first layer of the touch sensor panel and are coupled to respective traces (page 5-6, the sensing electrode 22 is electrically connected to the touch drive circuit 24 via the touch sense line 26. Separate sensing lines 26 are provided for the sensing electrodes 22); and 
 	operating a plurality of electrodes of a second type (21 in Fig. 2(a)):
 	 during the first time period, as guard electrodes for the respective traces of the electrodes of the first type (Figs. 2(a-b) and 4; pages 6 and 8: In the first driving period, the touch scan lines 25 connected to the scan electrodes 21 connected to scan signal. The touch sensing line 26 is covered by the scan electrode 21 to shield the external electric field); and 
 	during a second time period, as electrodes that are sensed for touch (Fig. 2(b), pages 3, 6-8: trigger position of the touch capacitor formed by electrodes 21 and 22. Capacitance formed by electrodes 21 and 22 is used as touch capacitance, touch capacitance detected within second touch period. The touch of the finger cause a change in the coupling capacitances C 1 and C 2).      

    PNG
    media_image1.png
    220
    388
    media_image1.png
    Greyscale


	wherein the electrodes of the second type are in a second layer of the touch sensor panel and overlap with the respective traces of the electrodes of the first type (26 in Fig. 2(a), page 5-6, the sensing electrode 22 is electrically connected to the touch drive circuit 24 via the touch sense line 26. Separate sensing lines 26 are provided for the sensing electrodes 22), but does not explicitly disclose a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a processor, cause the processor to perform a method for operating a touch sensor panel. 	However, Schwartz et al. teaches a non-transitory computer readable storage medium storing one or more programs ([0046]: software program on information bearing media that are readable by electronic processors), the one or more programs comprising instructions, which when executed by a processor, cause the processor to perform a method for operating a touch sensor panel ([0045-0046]: software program on information bearing media that are readable by electronic processors).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection) in view of Nurmi (US 2016/0209962 A1).
	As to claim 7, Xu teaches the touch sensor panel of claim 1, but does not explicitly disclose further comprising: a third layer including an electrode of a third type configured to, during the first and second time periods, operate as a guard electrode.  	However, Nurmi teaches further comprising: a third layer including an electrode of a third type configured to, during the first and second time periods, operate as a guard electrode ([0172-0175]: third shield electrode layer operate as a guard electrode during the first and second time periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with a third layer including an electrode of a third type configured to, during the first and second time periods, operate as a guard electrode as taught by Nurmi et al. in order to provide a plurality of capacitive sensor electrodes  distributed over a sensing area and sense a user's finger touching the sensing area.
 Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation is used in this rejection) in view of Nurmi (US 2016/0209962 A1) and further in view of Noguchi et al. (US 10429981 B2).
 	As to claim 8, Xu in view of Nurmi teaches the touch sensor panel of claim 7, but does not explicitly disclose wherein the electrode of the third type is further configured to: during a third time period, operate as a force sensing electrode. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Nurmi such that the electrode of the third type is further configured to during a third time period, operate as a force sensing electrode as taught by Noguchi et al. in order to accurately detect pressure.

 	As to claim 9, Xu in view of Nurmi teaches the touch sensor panel of claim 8, but does not explicitly disclose wherein the first type of electrodes are further configured to: 	during the third time period, operate as force sensing electrodes, wherein during the third time period, a force is determined based on the electrode of the third type and the electrodes of the first type. 
 	However, Noguchi et al.  teaches wherein the first type of electrodes are further configured to: 
 during the third time period, operate as force sensing electrodes, wherein during the third time period, a force is determined based on the electrode of the third type and the electrodes of the first type. 
 (col. 12, lines 59-64; col. 18, lines 33-35; col. 21, lines 42-46).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Nurmi such that the first type of electrodes are further configured to during the third time period, operate as force sensing electrodes, and a force is determined based on the electrode of the third type and the electrodes of the first type as taught by Noguchi et al. in order to accurately detect pressure.
 	As to claim 10, Xu in view of Nurmi teaches the touch sensor panel of claim 8, but does not explicitly disclose wherein the second type of electrodes are further configured to: during the third time 
 	However, Noguchi et al.  teaches wherein the second type of electrodes are further configured to: during the third time period, operate as force sensing electrodes, wherein during the third time period, a force is determined based on the electrode of the third type and the electrodes of the second type (col. 21, lines 42-46; col. 22, lines 36-40; col. 26, line 58-col. 27, line 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Nurmi such that the second type of electrodes are further configured to: during the third time period, operate as force sensing electrodes, and a force is determined based on the electrode of the third type and the electrodes of the second type as taught by Noguchi et al. in order to accurately detect pressure.

Claims 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020  is used in this rejection) in view of Yoon et al. (US 2016/0188039 A1).
 	As to claim 11, Xu teaches the touch sensor panel of claim 1, but does not explicitly disclose further comprising:  a third layer including a plurality of electrodes of a third type, wherein the electrodes of the third type are configured to: during the first time period, operate as guard electrodes for the respective traces of the electrodes of the first type; and during the second time period, operate as touch sensing electrodes.  	However, Yoon et al. teaches a third layer including a plurality of electrodes of a third type ([0069-0070]: first electrode 10), wherein the electrodes of the third type are configured to: during the first time period, operate as guard electrodes ([0061];[0069-0070]: electrode 10 function as a shielding layer) for the respective traces of the electrodes of the first type ([0076]: electrodes 21a, 21b, 21c, and 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with a third layer including a plurality of electrodes of a third type, wherein the electrodes of the third type are configured to during the first time period, operate as guard electrodes for the respective traces of the electrodes of the first type, and during the second time period, operate as touch sensing electrodes as taught by Yoon et al. in order to provide a touch sensor panel capable of sensing a touch on a surface of the touch sensor panel, a position of the touch and a magnitude of a pressure of the touch.
	As to claim 12, Xu teaches the touch sensor panel as discussed above, wherein: the first type of electrodes are touch node electrodes (22 in Fig. 2(a)); and the second type of electrodes are elongated electrodes (21 in Fig. 2(a)), but does not explicitly disclose third type of electrodes are elongated electrodes.
 	However, Yoon et al. teaches third type of electrodes are elongated electrodes (10 in Figs. 4c and 5a; [0056]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with third type of electrodes are elongated electrodes as taught by Yoon et al. in order to provide a touch sensor panel capable of sensing a touch on a surface of the touch sensor panel, a position of the touch and a magnitude of a pressure of the touch.
 	As to claim 13, Xu teaches the touch sensor panel as discussed above, wherein: 

 	However, Yoon et al. teaches the electrodes of the third type ([0061];[0069]: electrode 10 function as a shielding layer). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with the electrodes of the third type as taught by Yoon et al. in order to provide a touch sensor panel capable of sensing a touch on a surface of the touch sensor panel, a position of the touch and a magnitude of a pressure of the touch.

 	As to claim 17, Xu in view of Yoon et al.  teaches the touch sensor panel of claim 11, wherein the electrodes of the first type are further configured to: during a third time period, operate as mutual capacitance electrodes (Xu, Fig. 4, pages 7 and 8: mutual capacitance, capacitance form by electrodes 21 and 22).

 	As to claim 18, Xu in view of Yoon et al. teaches the touch sensor panel of claim 17, wherein the electrodes of the second type are further configured to: 
 	during the third time period, operate as mutual capacitance electrodes with respect to the electrodes of the first type (Xu, Fig. 4, pages 7 and 8: mutual capacitance, capacitance form by electrodes 21 and 22).
 	As to claim 19, Xu teaches the touch sensor panel as discussed above, but does not explicitly 
However, Yoon et al. teaches the electrodes of the third type are further configured to: during the third time period, operate as mutual capacitance electrodes with respect to the electrodes of the first type ([0048]: when a voltage is applied to the first electrode 10 and the second electrode 20, a capacitance may be formed between electrode 10 and electrode 20;[0071]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu such that the electrodes of the third type are configured to during the third time period, operate as mutual capacitance electrodes with respect to the electrodes of the first type as taught by Yoon et al. in order to provide a touch sensor panel capable of sensing a touch on a surface of the touch sensor panel, a position of the touch and a magnitude of a pressure of the touch.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1,  English machine translation mailed on 05/15/2020  is used in this rejection) in view of Yoon et al. (US 2016/0188039 A1) in view of Schwartz et al. (US 2016/0328079 A1).
 	As to claim 14, Xu in view of Yoon et al. teaches the touch sensor panel of claim 11, but does not explicitly disclose wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes.  	However, Schwartz et al. teaches wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes ([0037]: self-capacitance;[0053]: acquire measurements of changes 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Yoon et al.  by operating the electrodes of the first type as self-capacitance sensing electrodes as taught by Schwartz et al. in order to determine the presence of an input object.

Claims 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection) in view of Yoon et al. (US 2016/0188039 A1) in view of Chen et al. (US 2015/0130742 A1). 
 	As to claim 15, Xu in view of Yoon et al. teaches the touch sensor panel as discussed above, but does not explicitly disclose  wherein: operating, during the second time period, the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as mutual capacitance electrodes with respect to the electrodes of the third type; and operating, during the second time period, the electrodes of the third type as the touch sensing electrodes comprises operating the electrodes of the third type as mutual capacitance electrodes with respect to the electrodes of the second type.  	However, Chen et al. teaches wherein: operating, during the second time period, the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as mutual capacitance electrodes with respect to the electrodes of the third type ([0043-0045];[0068-0069]: mutual capacitance determined by the second and third electrodes); and operating, during the second time period, the electrodes of the third type as the touch sensing electrodes comprises operating the electrodes of the third type as mutual capacitance electrodes with respect to 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Yoon et al.  by operating during the second time period, the electrodes of the second type as mutual capacitance electrodes with respect to the electrodes of the third type, and operating the electrodes of the third type as mutual capacitance electrodes with respect to the electrodes of the second type as taught by Chen et al. in order to determine a contact location of user's hand.
 	As to claim 16, Xu in view of Yoon et al.  teaches the touch sensor panel as discussed above, but does not explicitly disclose wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes. 	However, Chen et al. teaches wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes ([0042];[0053];[0057]: self-capacitance).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Yoon et al.  by operating the electrodes of the first type as self-capacitance sensing electrodes as taught by Chen et al. in order to determine a contact location of user's hand.
 
	As to claim 20, Xu in view of Yoon et al. teaches the touch sensor panel as discussed above, but does not explicitly disclose  wherein operating the electrodes of the second type as electrodes that are sensed for touch comprises operating the electrodes of the second type as mutual capacitance 
operating the electrodes of the third type as the touch sensing electrodes comprises operating the electrodes of the third type as mutual capacitance electrodes with respect to the electrodes of the second type as taught by Chen et al. in order to determine a contact location of user's hand.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection) in view of Reynolds et al. (US 2015/0261377 A1).
 	As to claim 31, Xu teaches the touch sensor panel of claim 1, but does not explicitly disclose  wherein operating the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as self-capacitance electrodes.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu such that operating the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as self-capacitance electrodes as taught by Reynolds et al. in order to facilitate improved usability of the touch sensor panel.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection) in view of Grivna et al. (US 2013/0307823 A1).
 	As to claim 31, Xu teaches the touch sensor panel of claim 1, but does not explicitly disclose  wherein operating the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as self-capacitance electrodes.
 	However, Grivna et al. teaches wherein operating the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as self-capacitance electrodes (Fig. 2: [0031-0032]: self capacitance measurement on the sensor elements (such as electrodes 222 or 223)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu such that operating the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as self-capacitance electrodes as taught by Grivna et al. in order to decrease response time and determine a .

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US 2018/0217711 A1) in view of Azumi et al. (US 2015/0022494 A1)  in view of Chang et al. (US 2010/0265188 A1).
  	As to claim 25, Teranishi et al. teaches a touch sensor panel comprising: 
 	a first layer including a plurality of electrodes of a first type (Rx in Fig. 3), wherein the electrodes of the first type are configured to, during a first time period, operate as mutual capacitance drive electrodes ([0048]: mutual capacitance detection method, the touch detection function is realized by the electrodes Rx); and
 	a second layer including a plurality of electrodes of a second type overlapping with the electrodes of the first type (Fig. 3 show electrodes Tx overlapping with electrodes Rx), and the first electrode and second electrode are configured to:
 	during the first time period, operate as mutual capacitance sense electrodes ([0048]: mutual capacitance detection method, the touch detection function is realized by electrodes Tx); and
 	 during a second time period, operate as self-capacitance electrodes that are sensed by sense circuitry ([0124]: touch detection periods T8 and T9 correspond to a period of executing a touch detection operation by the self capacitance detection method;[0147]: the touch detection driver 121 can detect contact of an object based on the self capacitance of electrodes TxL, Tx1 to Tx5 and TxR), but does not explicitly disclose wherein the plurality of electrodes of the second type are arranged in one or more rows and columns, a respective row or column of the one or more rows and columns in the second layer includes at least a first electrode and a second electrode of the second type.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Teranishi et al. such that the plurality of electrodes of the second type are arranged in one or more rows and columns and a respective row or column of the one or more rows and columns in the second layer includes at least a first electrode and a second electrode of the second type as taught by Azumi et al. in order to provide a touch detecting device capable of detecting an object coming closer thereto from the outside. 
 	Teranishi et al. in view of Azumi et al. teaches the device as discussed above, but does not explicitly disclose self-capacitance electrodes that are sensed individually.
 	However, Chang et al. teaches self-capacitance electrodes that are sensed individually (Fig. 9;[0027]: self-capacitance of conductive column or row traces may be sensed independently).    
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Teranishi et al. in view of Azumi et al. such that self-capacitance electrodes are sensed individually as taught by Chang et al. in order to detect and register one or more touch events. 
 	As to claim 26, Teranishi et al.  in view of Azumi et al. in view of Chang  et al. teaches the touch sensor panel of claim 25, wherein: during the first time period, the plurality of electrodes of the second type in the respective row or column are sensed with the same sense circuitry (Teranishi et al., [0048]: mutual capacitance detection method, the touch detection function is realized by electrodes Tx; Fig. 10; 
	As to claim 27, Teranishi et al.  teaches the touch sensor panel as discussed above, wherein: the plurality of electrodes of the first type are arranged in columns along a vertical axis (Teranishi et al., Fig. 3 shows the plurality of electrodes Rx are arranged in columns along a vertical axis), but does not explicitly disclose a given column of electrodes of the first type includes a plurality of individually addressable electrodes of the first type, and during the first time period, the plurality of individually addressable electrodes of the first type in the given column are driven with the same drive signal.
 	However, Azumi et al. teaches a given column of electrodes of the first type includes a plurality of individually addressable electrodes of the first type (Azumi et al.,[0055]: drive signal Vcom is applied by a driving unit electrically coupled to each of the drive electrodes COML;[0071-0072]: sequentially applies the drive signal Vcom from  block L0 to block L11), and during the first time period, the plurality of individually addressable electrodes of the first type in the given column are driven with the same drive signal (Azumi et al.,[0055-0056]: drive signal Vcom is applied by a driving unit electrically coupled to each of the drive electrodes COML, a change in capacitance generated between the touch detection electrodes TDL and the drive electrodes COML).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Teranishi et al. such that a given column of electrodes of the first type includes a plurality of individually addressable electrodes of the first type, and during the first time period, the plurality of individually addressable electrodes of the first type in the given column 

 	As to claim 28, Teranishi et al. teaches the touch sensor panel as discussed above, but does not explicitly disclose wherein the plurality of electrodes of the first type and the plurality of electrodes of the second type are grouped to form a plurality of super nodes on the touch sensor panel (Azumi et al.,[0058]: The capacitance is generated at portions where the drive electrodes COML and the touch detection electrodes TDL intersect with each other), and each super node is individually operable to perform independent touch sensing operations (Azumi et al.,[0058-0059]: Based on the touch detection signal Vdet, the touch detection processing unit 40 detects a portion where the capacitance changes out of the portions where the drive electrodes COML and the touch detection electrodes TDL intersect with each other).
 	However, Azumi et al. teaches wherein the plurality of electrodes of the first type and the plurality of electrodes of the second type are grouped to form a plurality of super nodes on the touch sensor panel (Azumi et al.,[0058]: The capacitance is generated at portions where the drive electrodes COML and the touch detection electrodes TDL intersect with each other), and each super node is individually operable to perform independent touch sensing operations (Azumi et al.,[0058-0059]: Based on the touch detection signal Vdet, the touch detection processing unit 40 detects a portion where the capacitance changes out of the portions where the drive electrodes COML and the touch detection electrodes TDL intersect with each other).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Teranishi et al. such that  the plurality of electrodes of the first type and the plurality of electrodes of the second type are grouped to form a plurality of super nodes on the touch sensor panel, and each super node is individually operable to perform independent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STACY KHOO/Primary Examiner, Art Unit 2624